                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        EMERIC GOODMAN ASSOCIATES LLC,
                                   7                                                      Case No. 18-cv-06188-HSG
                                                         Plaintiff,
                                   8                                                      ORDER ADOPTING MAGISTRATE
                                                 v.                                       JUDGE'S REPORT AND
                                   9                                                      RECOMMENDATION TO GRANT IFP
                                        MARIMAR CORNEJO,                                  APPLIACTION AND REMAND CASE
                                  10                                                      TO STATE COURT
                                                         Defendant.
                                  11                                                      Re: Dkt. No. 6, 3

                                  12
Northern District of California
 United States District Court




                                  13           The Court has reviewed Magistrate Judge Ryu's Report and Recommendation to Grant IFP

                                  14   Application and Remand Case to State Court. The time for objections has passed and none were

                                  15   filed. The Court finds the Report correct, well-reasoned and thorough, and adopts it in every

                                  16   respect. Accordingly,

                                  17           IT IS HEREBY ORDERED that the IFP Application is GRANTED and the case is

                                  18   remanded. The Clerk is directed to remand this case to the San Francisco Superior Court and

                                  19   close the file.

                                  20           IT IS SO ORDERED.

                                  21   Dated: November 7, 2018

                                  22

                                  23                                                               ________________________
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                  24                                                               United States District Judge
                                  25

                                  26

                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        EMERIC GOODMAN ASSOCIATES LLC,
                                   7                                                          Case No. 18-cv-06188-HSG
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        MARIMAR CORNEJO,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on November 7, 2018, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Marimar Cornejo
                                       P.O. Box 190274
                                  20   San Francisco, CA 94119
                                  21

                                  22   Dated: November 7, 2018

                                  23
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25

                                  26
                                                                                          By:________________________
                                  27                                                      Nikki D. Riley, Deputy Clerk to the
                                  28                                                      Honorable HAYWOOD S. GILLIAM, JR.

                                                                                          2
